              Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.1 Page 1 of 12
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.      20MJ5342
               Black GPS Tracking Device                                     )
           Seizure No. 2021250400013401-0005                                 )
                    (“Target Device”)
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ’ evidence of a crime;
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 USC Sec. 952 and 960                   Importation of a Controlled Substance
        21 USC Sec. 963                           Conspiracy to Import

          The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.


           ’ Continued on the attached sheet.
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                        Matthew W. Steuernagel, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:      12/11/20
                                                                                                         Judge’s signature

City and state: San Diego, California                                             Hon. Jill L. Burkhardt, United States Magistrate Judge
                                                                                                       Printed name and title
         Print                        Save As...                         Attach                                                          Reset
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.2 Page 2 of 12




                               AFFIDAVIT IN SUPPORT OF
1
                          APPLICATION FOR SEARCH WARRANT
2
           I, Matthew W. Steuernagel, a Special Agent with the United States Department of
3
     Homeland Security, Immigration and Customs Enforcement, Homeland Security
4
     Investigations, having been duly sworn, depose and state as follows:
5
                                         INTRODUCTION
6
           1.     This affidavit is made in support of an application for a warrant to search the
7
     Black GPS Tracking Device seized under Seizure Number 2021250400013401-0005 (the
8
     “Target Device”). The Target Device was found concealed in the spare tire well, inside
9
     the trunk of a 2011 Hyundai Elantra that Nancy Consuelo LUGO drove into the United
10
     States on October 13, 2020; the Hyundai Elantra was then found to contain about 34.84
11
     kilograms of methamphetamine.
12
           2.     The Target Device, which is further described in Attachment A, is currently
13
     in the possession of Homeland Security Investigations, 880 Front Street, San Diego, CA
14
     92101, within the Southern District of California. This warrant seeks permission to seize
15
     evidence of violations of federal law found on the Target Device, namely violations of 21
16
     U.S.C. §§ 952, 960, and 963, as set forth in Attachment B.
17
           3.     Based on the information below, there is probable cause to believe that a
18
     search of Target Device will produce evidence of the aforementioned crimes, as described
19
     in Attachment B.
20
           4.     The information contained in this affidavit is based upon my experience and
21
     training, and consultation with other federal, state, and local law enforcement agents.
22
     Because this affidavit is made for the limited purpose of obtaining a search warrant for the
23
     Target Device, it does not contain all of the information known by me or other federal
24
     agents regarding this investigation, but only contains those facts believed to be necessary
25
     to establish probable cause.
26
27
28
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.3 Page 3 of 12




 1                             EXPERIENCE AND TRAINING
 2        5.     I am currently a Special Agent with the United States Department of
 3 Homeland Security, Immigration and Customs Enforcement (ICE), Homeland Security
 4 Investigations (HSI). I have been employed by ICE/HSI as a Special Agent since
 5 November 2018. Prior to becoming a Special Agent, I served as a Federal Air Marshal with
 6 the Federal Air Marshal Service from 2009 to 2018. I also served as a Parole Officer with
 7 the Ohio Adult Parole Authority from 2005 to 2008.
 8        6.     I earned a dual Bachelor of Arts degree in Criminal Justice Studies and
 9 Applied Conflict Management from Kent State University in 2002. Additionally, I earned
10 a Master of Arts degree in National Security and Strategic Studies from the United States
11 Naval War College in 2018.
12        7.     As a Special Agent for HSI, I am responsible for investigating laws
13 enumerated in Title 8, Title 18, Title 19 and Title 21 of the United States Code. Included
14 in my responsibilities is the investigation of illicit contraband-smuggling, including
15 narcotics-smuggling, across the United States border.
16        8.     I have completed and graduated from the twelve-week Criminal Investigator
17 Training Program as well as the fifteen-week Homeland Security Investigations Special
18 Agent Training Program located at the Federal Law Enforcement Training Center in
19 Glynco, Georgia. I have completed and graduated the Federal Air Marshal Training
20 Program Phase I, located at the FLETC in Artesia, New Mexico, and FAMTP Phase II,
21 located at the Federal Aviation Administration’s William J. Hughes Technical Center in
22 Egg Harbor Township, New Jersey. I have also completed the Ohio Department of
23 Rehabilitation and Corrections’ Basic Training Program and Parole Officer Training
24 Program, located in Orient, Ohio.
25        9.     From June of 2019 until October 2020, I was assigned to a HSI Contraband
26 Smuggling Group in San Ysidro, California. My duties include investigating the illicit
27 trafficking of controlled substances into the United States. During my assignment to the
28 Contraband Smuggling Group, I have participated in the investigation of drug trafficking
                                            2
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.4 Page 4 of 12




 1 organizations involved in the acquisition, importation, transportation, and distribution of
 2 controlled substances into and through the Southern District of California. Since October
 3 of 2020, I have been assigned to the HSI Costa Pacifico Money Laundering Task Force
 4 which focuses on money laundering and bulk cash smuggling of illicit proceeds on the
 5 Southwest Border.
 6         10.      Based upon my training and experience and consultations with law
 7 enforcement officers experienced in drug smuggling and trafficking investigations, and all
 8 the facts and opinions set forth in this affidavit, I submit the following:
 9               a. Drug smugglers and traffickers will use GPS devices because they are able to
10                  actively monitor the progress of their illegal cargo while the conveyance is in
11                  transit;
12               b. Drug smugglers and traffickers and their coconspirators will use GPS devices
13                  because they can easily arrange and/or determine what time their illegal cargo
14                  will arrive at predetermined locations;
15               c. Drug smugglers and traffickers will use GPS devices to direct drivers to
16                  synchronize an exact drop off and/or pick up time of their illegal cargo;
17         11.      Subscriber Identity Module (SIM) Cards, also known as subscriber identity
18 modules, are smart cards that store data on GSM cellular devices. Depending on the device,
19 such data can include user identity, location, phone numbers, network authorization data,
20 personal security keys, and IP addresses. Much of the evidence generated by a smuggler’s
21 use of a GPS tracker would likely be stored on any SIM Card that has been utilized in
22 connection with that device.
23         12.      Based upon my training and experience and consultations with law
24 enforcement officers experienced in drug smuggling and trafficking investigations, and all
25 the facts and opinions set forth in this affidavit, I know that GPS devices can and often do
26 contain electronic records, including location data and telephone numbers or identifying
27 information for individuals accessing GPS Devices directly or remotely through phones
28 and/or computers. This information can be stored within disks, memory cards, deleted data,
                                               3
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.5 Page 5 of 12




 1 remnant data, slack space, and temporary or permanent files contained on or in the GPS
 2 device. Specifically, I know based upon my training, education, and experience
 3 investigating drug smuggling and trafficking conspiracies that searches of GPS devices
 4 sometimes yields evidence:
 5              a. tending to indicate efforts to import controlled substances from Mexico into
 6                 the United States, or possess and/or transport with the intent to distribute
 7                 controlled substances within the United States;
 8              b. tending to identify coconspirators, criminal associates, or others involved in
 9                 importation of controlled substances from Mexico into the United States, or
10                 possession and/or transportation with the intent to distribute controlled
11                 substances within the United States;
12              c. tending to identify travel to or presence at locations involved in the
13                 importation of controlled substances from Mexico into the United States, or
14                 possession and/or transportation with the intent to distribute controlled
15                 substances within the United States, such as stash houses, load houses, or
16                 delivery points; and/or
17              d. tending to identify the user of, or persons with control over or access to, the
18                 GPS device.
19        13.      Based on my training and experience, and conversations with other law
20 enforcement officers who investigate drug smuggling and trafficking, I know that drug
21 conspiracies often require detailed and intricate planning to successfully evade detection.
22 Consequently, drug conspiracies often involve planning and coordination for several
23 months. This planning sometimes includes the use of GPS devices.
24                         FACTS SUPPORTING PROBABLE CAUSE
25     A. Facts Leading to Seizure of the Hyundai Elantra and LUGO’s Arrest
26        14.      On October 13, 2020, at approximately 11:35 PM, Nancy Consuelo LUGO,
27 (“LUGO”), a United States citizen, applied for entry into the United States from Mexico
28 through the San Ysidro Port of Entry in vehicle lane #7. LUGO was the driver, and
                                            4
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.6 Page 6 of 12




 1 registered owner of a 2011 Hyundai Elantra (“the vehicle”) bearing California license
 2 plates. LUGO was accompanied by her two minor children.
 3         15.   A Customs and Border Protection Officer (CBPO) received two negative
 4 Customs declarations from LUGO. LUGO stated she was crossing the border to go to San
 5 Diego, California. The CBPO asked LUGO to unlock the vehicle and open the trunk. The
 6 CBPO lifted the spare tire wheel cover in the base of the trunk and observed saran wrapped
 7 packages which were off-white in color. The vehicle was then referred to secondary.
 8         16.   A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
 9 spare tire well of the vehicle.
10         17.   Further inspection of the vehicle resulted in the discovery of 75 packages
11 concealed in the spare tire well, inside the trunk of the vehicle, with a total approximate
12 weight of 34.84 kgs (76.809 lbs). A sample of the substance contained within the packages
13 field tested positive for the characteristics of methamphetamine.
14         18.   LUGO was placed under arrest at approximately 1:20 AM.
15         19.   During a post-Miranda interview, LUGO denied knowledge that the narcotics
16 were in the vehicle. LUGO stated that he was traveling to her home in San Diego,
17 California to sleep. LUGO stated she crossed into Mexico from the United States at about
18 2:38 PM. LUGO said she met her boyfriend after crossing the border, took her kids to a
19 medical clinic, ate dinner at a restaurant, went to the movies, and stopped at a store, prior
20 to getting in line to cross back into the United States from Mexico. LUGO stated the vehicle
21 was in her possession the entire time she was in Mexico and LUGO was the only person
22 with keys to the vehicle. LUGO stated that maybe her boyfriend needed money and put the
23 drugs in the vehicle, but LUGO did not witness him place any drugs in the vehicle. LUGO
24 said her boyfriend had removed the spare tire from her vehicle in early September, but he
25 had placed the spare tire back in the vehicle last week.
26         20.   LUGO was arrested and charged with a violation of Title 21, United States
27 Code, 952 and 960, importation of a controlled substance.
28
                                                 5
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.7 Page 7 of 12




 1     B. Discovery of the Target Device
 2         21.   At the time the drugs were discovered by CBPOs, a CBPO observed the
 3 Target Device in the same spare tire well which contained the methamphetamine and was
 4 located inside the trunk of the Hyundai Elantra. CBPOs subsequently seized the Target
 5 Device.
 6     C. LUGO’s Prior Travel Pattern
 7         22.   According to law enforcement database checks, LUGO crossed inbound from
 8 Mexico into the United States three times in between September of 2019 and April of 2020.
 9 On May 17, 2020, LUGO crossed inbound from Mexico into the United States in a 2012
10 Kia bearing California license plate 7BMK715. The 2012 Kia was registered to the LUGO
11 and another individual on July 17, 2020, although a change in ownership appears to have
12 occurred on April 22, 2020. LUGO crossed the 2012 Kia inbound from Mexico into the
13 United States about 14 times from May 17, 2020 and September 4, 2020.
14         23.   On September 15, 2020, LUGO began crossing the vehicle she was arrested
15 in on October 13th. The vehicle was registered to Defendant on August 29, 2020.
16     D. Training and Experience About GPS Devices
17         24.   Based upon my experience and investigation in this case, I believe that LUGO,
18 as well as other persons yet unknown, were involved in the importation of narcotics. Based
19 upon my experience and training, and in consultation with other law enforcement officers
20 experienced in narcotics trafficking investigations, and all the facts and opinions set forth
21 in this affidavit, I also believe LUGO and others used the Target Device to coordinate with
22 co-conspirators regarding the importation and delivery of the controlled substances, and to
23 otherwise further the conspiracy both inside and outside the United States. There is also
24 probable cause to believe that electronic records, including location data and telephone
25 numbers or identifying information for individuals accessing the Target Device directly
26 or remotely through phones and/or computers are stored in the memory of the Target
27 Device, which may identify other persons involved in drug-trafficking activities.
28
                                                 6
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.8 Page 8 of 12




 1         25.   I know that drug conspiracies require detailed and intricate planning to
 2 successfully evade detection by law enforcement.         In my professional training and
 3 experience, this requires planning and coordination in the days and weeks and often months
 4 prior to the event. Additionally, co-conspirators are often unaware of the subject’s arrest
 5 and will continue to attempt to communicate with the subject after the arrest to determine
 6 the whereabouts of their valuable cargo. Based on my training and experience, individuals
 7 such as LUGO will attempt to minimize the amount of time they were involved in their
 8 smuggling activities and often times are actually involved for weeks and months longer
 9 than they claimed to be involved. Additionally, investigators are aware that changes in an
10 individual’s crossing pattern and the registration of new vehicles into the individual’s
11 name, can be indicators that the individual is involved in smuggling activity. Given those
12 facts, I respectfully request permission to search the Target Device for items listed in
13 Attachment B beginning on May 1, 2020, up to and including the entire day of October 14,
14 2020.
15                                        METHODOLOGY
16         26.   It is not possible to determine, merely by knowing a GPS device’s make,
17 model and serial number, the nature and types of services to which the device is subscribed
18 and the nature of the data stored on the device. GPS devices today can have functions such
19 as full address books and can be mini-computers. An increasing number of GPS devices
20 now allow users to access them remotely with computers or with a cellular phone and
21 remotely erase all of the data contained on the device. For that reason, the device may only
22 be powered in a secure environment. Many GPS devices do not have hard drives or hard
23 drive equivalents and store information in volatile memory within the device or in memory
24 cards inserted into the device. Current technology provides some solutions for acquiring
25 some of the data stored in some GPS device models using forensic hardware and software.
26 This process is time and labor intensive and may take weeks or longer.
27         27.   Following the issuance of this warrant, I will collect the Target Device and
28 subject it to analysis. All forensic analysis of the data contained within the Target Device
                                                  7
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.9 Page 9 of 12




 1 and its memory cards will employ search protocols directed exclusively to the
 2 identification and extraction of data within the scope of this warrant.
 3         28.    Based on the foregoing, identifying and extracting data subject to seizure
 4 pursuant to this warrant may require a range of data analysis techniques, including manual
 5 review, and, consequently, may take weeks or months. The personnel conducting the
 6 identification and extraction of data will complete the analysis within 90 days, absent
 7 further application to this court.
 8                                       CONCLUSION
 9         29.   Based upon my experience, training, and consultation with other law
10 enforcement officers experienced in narcotics smuggling investigations, and all the facts
11 and opinions set forth in this affidavit, I believe there is probable cause to conclude that
12 the Target Device was used to facilitate the offense of importation of controlled
13 substances. The Target Device was likely used to facilitate the offense by transmitting
14 and storing data, which constitutes evidence of violations of 21 U.S.C. §§ 952, 960, and
15 963.
16         30.   Because Target Device was seized immediately inside the vehicle during the
17 investigation of LUGO’s smuggling activities and has been securely stored, there is also
18 probable cause to believe that evidence of the illegal activities committed by LUGO, as
19 described in Attachment B, continues to exist on the Target Device.
20         31.   Therefore, I respectfully request that the Court issue a warrant authorizing
21 HSI Special Agents and/or other federal and state law enforcement officers specially
22 trained in digital evidence recovery, to search the Target Device, as described in
23 Attachment A, and seize the items listed in Attachment B, using the methodology described
24 above.
25
26
27
28
                                                 8
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.10 Page 10 of 12




 1         I swear the foregoing is true and correct to the best of my knowledge and belief.
 2
 3
 4                                       Special Agent Matthew Steuernagel
                                         Homeland Security Investigations
 5
 6
   Sworn and attested to under oath by telephone, in accordance with Federal Rule of
                                 11th day of December, 2020.
 7 Criminal Procedure 4.1, this _____
 8
 9 _________________________
   Honorable Jill L. Burkhardt
10 United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 9
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.11 Page 11 of 12




                                      ATTACHMENT A
1
                               PROPERTY TO BE SEARCHED
2
           The property that is to be searched is a black GPS Tracking Device seized under
3
     Seizure Number 2021250400013401-0005 (the “Target Device”). The Target Device was
4
     found concealed in the spare tire well, inside the trunk of a 2011 Hyundai Elantra that
5
     Nancy Consuelo LUGO drove into the United States on October 13, 2020,
6
           The Target Device is currently in the possession of Homeland Security
7
     Investigations, 880 Front Street, San Diego, CA 92101, within the Southern District of
8
     California.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               10
     Case 3:20-mj-05342-JLB Document 1 Filed 12/11/20 PageID.12 Page 12 of 12




 1                                     ATTACHMENT B
 2                                   ITEMS TO BE SEIZED
 3         Authorization to search the Target Device described in Attachment A includes the
 4 search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
 5 permanent files contained on or in the Target Device for evidence described below,
 6 between the dates of May 1, 2020, up to October 14, 2020. The seizure and search of the
 7 Target Device shall follow the search methodology described in the affidavit submitted in
 8 support of the warrant.
 9         The evidence to be seized from the Target Device will be location data and
10 identifying information of individuals accessing the device, including telephone numbers
11 and identifying information for phones and/or computers remotely accessing the device:
12         a.    tending to indicate efforts to import methamphetamine, or some other
13               controlled substances, from Mexico into the United States;
14         b.    tending to identify coconspirators, criminal associates, or others involved in
15               importation of methamphetamine, or some other controlled substances, from
16               Mexico into the United States;
17         c.    tending to identify travel to or presence at locations involved in the
18               importation of methamphetamine, or some other controlled substances, from
19               Mexico into the United States; and/or
20         d.    tending to identify the user of, or persons with control over or access to, the
21               Target Device;
22 which are evidence of violations of Title 21, United States Code, Sections 952, 960, and
23 963.
24
25
26
27
28
                                                  11
